 In the Matter Of GRANITE STATE MACHINE COMPANY, INC.andUNITEDSTEELWORKERSOF AMERICA (CIO)Case No. 1-C-2540.-DecidedNovember ^?,1948DECISIONANDORDEROn August 14, 1947, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.'The Trial Examiner furtherfound that the Respondent had not engaged in other unfair labor prac-tices alleged in the complaint, and recommended that the complaintbe dismissed in these regards.Thereafter, exceptions to the Inter-mediate Report were filed by the Respondent, together with a briefin support thereof.After the hearing, the Respondent moved that the Board examinethe complete file of the Regional Director in this case to inform itselfconcerning the circumstances under which the witness, Hewitt, cameinto the case.This motion is denied, for the fact that Hewitt was alitigant in a personal suit against the Respondent, as alleged in themotion, was fully developed in the testimony before the Trial Exam-iner.The allegation in the motion concerning an alleged letter to theRegional Director from Hewitt's counsel largely concerns the credibil-ity, not of Hewitt, but of his counsel, whose testimony at the hearing,while not condoned, was nevertheless not directly material to the meritsof the unfair labor practices herein concerned.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.3Section 8(1) and 8 (3) of the National Labor Relations Act, which the Trial Examinerfound were violated,are continued in Section 8 (a) (1) and 8 (a) (3) of the Act, asamended by the Labor Management RelationsAct, 1947.3 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connectionwith this case to a three-man panel consisting of the undersigned[Chairman Herzog and Members Houston and Reynolds].80 N. L. R. B., No. 20.79 80DECISIONS OF NATIONALLABOR RELATIONS BOARDThe rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following modifi-cations and additions.(1)The Trial Examiner found that the mass discharge of thecomplainants on May 4, 1945, was violative of Section 8 (3) of theAct.We agree. In addition to the reasons assigned by the TrialExaminer, our agreement is also based on the inconsistency of theRespondent's defenses and other circumstances set forth below. InMay 1945, the Respondent sought to justify the dischargesbecauseof lack of work.As set forth in the Intermediate Report, the recordfails to support this claim.Later, after the filingof charges andinvestigation by Board agents, the Respondent assigned not only lackof work, but also relative inefficiency, as the reason for the dischargeof the complainants. It is of compelling significance that the Re-spondent's investigation of the relative inefficiency of the employeesdid not occur until the lay-offs hadalreadytaken place.The con-nection between the lay-offs and the post-lay-off studies is, therefore,so tenuous as to be unconvincing.After the issuance of the Inter-mediate Report, the Respondent in its brief to the Board sought tojustify the lay-offs by the following statement:Those who were interfering with management's plan for workwere selected for dismissal, not because they were for the union,but because of their demonstrated attitude toward their work.The union element wasa merecondition, not acauseof theirdismissal.The record fails to establish that after the advent of the Union thecomplainants became inefficient or neglectful of their work. It doesappear, however, that shortly after the Respondent's application tothe Wage and Hour Division of the Department of Labor for author-ity to install an incentive wage system, the Respondent's employeesorganized and secured affiliation with the Union, and that the Re-spondent knew that men active in the organization effort were opposedto the incentive system.Only in that protectedsensewas it shownthat the employees "demonstrated [an] attitude" which caused theRespondent to take unlawful retaliatory steps.As fully set forth inthe Intermediate Report, the Respondent,inter alia,interrogatedemployees concerning the Union, conducted a poll to determine theirgroup sentiment, and finally on May 4, precipitatelyeffected a masslay-off whichaffected only union members,including with unmistak-able design the men most active in bringing the Union to the plantwith the one exception noted and considered by the TrialExaminer. GRANITE STATE MACHINE COMPANY, INC.81(2)The Respondent urges that the complaint should be dismissedon the following two grounds : It contends that, pursuant to theterms of a collective bargaining agreement executed by the Respond-ent and the Union on January 7, 1946, and according to representa-tions then made by the Union, the Union agreed to waive the instantcharges involving the complainants, and have the issues resolvedunder the grievance procedure of the contract.We do not agree.The grievance procedure provisions of the contract fall short ofhaving the effect of an agreement between the parties to waive pre-vious unfair labor practices. In addition to the express languageof the contract, the record shows only that Board agents suggestedthat thecasemight be settled by agreement, and that after the execu-tion of the contract a union representative assured the Respondentthat the Union would overlook previous charges.As the Board didnot participate in any agreement to waive the previously filed chargesit is, by long established precedent,' not precluded from determiningin its own discretion whether, under the circumstances of the case,it will effectuate the purposes of the Act to give effect to any waiver,oral or otherwise, by the complainant.The Respondent further contends, in effect, that the delay in prose-cuting this case warrants application of the equitable defense oflaches.The record shows that 5 days after the May 4, 1945, lay-offs,the Union filed a timely amended charge of which the Respondentpromptly had notice.Thereafter, the Respondent knew that theBoard was conducting an investigation, and that no order had everbeen issued dismissing said charges, either before or after the executionof the above-mentioned collective bargaining agreement.While wedeplore the fact that there was a lapse of approximately 2 yearsbetween the filing of the first amended charge and the issuance ofthe complaint herein, it is apparent that the delay was due to thedifficulty experienced by Board agents in obtaining evidence withrespect to the issues in question.Under the circumstances, we findthat in this case the public interest requires that the wrongdoingfinally revealed be fully remedied.Therefore, we shall adopt the Trial Examiner's recommended orderas to all complainants, except Ames. Contrary to the Trial Examiner,we find that the Respondent offered him substantially equivalentemployment in midsummer 1945, and that he refused it in order toretain the position he then held.We shall, therefore, not order thereinstatement of Ames, and shall order that he be made whole only8Matter of Kelly Springfield TireCo., 6 N. L. R. B.325, 347-348. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the date upon which he was laid off to the date he declined theRespondent's offer of reinstatement.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Granite StateMachine Company, Inc., of Manchester, New Hampshire, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America(CIO), or in any other labor organization of its employees, by layingoff, discharging, or otherwise discriminating against any of its em-ployees because of their union membership or activities;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Steelworkers ofAmerica (CIO), or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds will,effectuate the policies of the Act :(a)Offer George H. Camf, Stephen Chakas, Leo A. Dionne, Mau-rice E. Houle, Richard J. Labelle, Laurier Marquis, Lindsay L. McKee,and Howard W. Payne immediate and full reinstatement to the posi-tion which each occupied on May 4, 1945, or to a substantially equiva-lent position, without prejudice to their seniority and other rightsand privileges;(b)Make each of said employees whole for any loss of pay he mayhave suffered by reason of the Respondent's discrimination againsthim, by payment to him of a sum of money equal to the amount whichhe normally would have earned as wages during the period from May4, 1945, to the date of the Respondent's offer of reinstatement, lesshis net earnings during said period;(c)Make whole Forrest W. Ames for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages during the period from May 4, 1945,to the date on which he declined the Respondent's offer of reinstate-ment, less his net earnings during said period; GRANITE STATE MACHINE COMPANY, INC.83(d)Post immediately at its plant in Manchester, New Hampshire,copies of the notice attached hereto and marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director of theFirst Region, shall, after having been duly signed by the Respondent'srepresentative, be posted immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material;(e)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent has interfered with,restrained, or coerced its employees by taking away privileges previ-ously enjoyed by them, by preparing an anti-union petition and/orwithdrawals from the Union to be signed by employees on the Re-spondent's time and premises, by exerting pressure on employees tosign a Respondent-prepared anti-union petition and/or withdrawalsfrom the Union, by urging employees to vote against the Union atan election conceived and supervised by the Respondent on its timeand premises, and by threatening to discontinue or discontinuing aproposed incentive plan to penalize its employees for selecting theUnion as their bargaining representative.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED STEEL-WORKERS OF AMERICA (CIO), or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.' In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshallhe inseited before the words, "A Decision and Order" the words "Decree of theUnited States Circuit Court of Appeals Enforcing."817:119-49-vol. 80-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to any seniority or other rights and priv-ileges previously enjoyed, and make them whole for any loss ofpay suffered as a result of the discrimination.George H. CamfRichard J. LaBelleStephen ChakasLaurier MarquisLeo A. DionneLindsay L. McKeeMaurice E. HouleHoward W. PayneWE WILL MAKE WHOLE Forrest W. Ames for any loss of pay hemay have suffered by reason of the discrimination against him bypayment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from May4, 1945, to the date he declined our offer of reinstatement, less hisnet earnings during said period.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.GRANITE STATE MACHINE COMPANY, INC.,Employer.By -------------------------------------------(Repiesentative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr Leo J. Halloran,for the Board.Mr. Louis E. Wyman,of Manchester, N. H., for the Respondent.Mr. Frederick- Cohen,ofGrant and Angoff,Boston, Mass., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed on March 28, 1947, by United Steel-workers of America(C. I. 0.), herein called the Union, the National LaborRelations Board, herein called the Board, by its Regional Director for the FirstRegion(Boston, Massachusetts),issued a complaint dated April 14, 1947, againstGranite State Machine Company,Inc., herein called the Respondent,allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(1) and(3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copiesof the complaint and notice of hearing were served on the Respondentand the Union. GRANITE STATE MACHINE COMPANY, INC.85With respect to the unfair labor practices, the complaint alleged in substance:(1) that on May 4, 1945, the Respondent discharged nine named employees 1because they had joined or assisted the Union or engaged in other concertedactivities for the purposes of collective bargaining and other mutual aid andprotection, and that thereafter the Respondent had refused to reinstate them forthe same reason; (2) from about April 1, 1945, the Respondent had interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act by various acts, including, but not limited by, the follow-ing: (a) interrogating employees relative to their union membership and activi-ties, (b) accusing employees of being trouble makers because of their unionactivities, (c) disparaging the Union and its officers for the purpose of dis-couraging its employees' loyalty to, and interest in, the Union, (d) stating toemployees that the union officers were gangsters, (e) stating to employees thatthe Union was just a racket and a money-making organization, (f) stating thatthe dues paid by employees to the Union were improperly used by the unionofficers, (g) threatening to close down the plant if the Union became bargainingrepresentative for its employees, (h) offering inducements to employees if theywould refrain from joining the Union, (i) suggesting to employees that theyform an independent organization for the purpose of undermining the organiza-tional efforts of the Union, (j) offering financial and other assistance to itsemployees to induce them to form an independent union, (k) urging employeesnot to join the Union, (I) penalizing employees for their attendance at unionmeetings by taking away privileges previously enjoyed by them, (in) threateningemployees with loss of their positions unless they gave up their union actiN ities,(n) preparing an anti-union petition z to be signed by employees on Respondent'stime and premises, (o) exerting pressure on employees to sign an anti-unionpetition 3 prepared by the Respondent, (p) conducting an election on Respondent'stime and premises and under Respondent's supervision to determine if its em-ployees wanted the Union as bargaining representative, (q) urging employeesto vote against the Union at an election conceived and supervised by the Respond-ent on its time and premises, (r) threatening to discontinue a proposed incentiveplan in the plant if the Union became bargaining representative for the employees,(s) discontinuing a proposed incentive plan to punish its employees for selectingthe Union as their bargaining representative, (t) seeking to have its dischargedemployees blacklisted from working in other plants as punishment for theirunion membership and activities, (u) committing economic reprisals on itsdischarged employees because of their union membership and activities (v) con-ferring with certain of its employees on Respondent's time and premises for thepurpose of inducing them to give up their union membership and activities.The Respondent's answer, filed on April 22, 1947, admitted the discharges butdenied that they were related to union membership or activities and allegedthat they were made because of substantial cut-backs in contract work whichrequired curtailment of employment.The answer further denied the remainderof the alleged unfair labor practices.Certain affirmative allegations of theanswer, although not specifically so worded, are interpreted by the undersignedto raise the issue of laches and will be so treated.Pursuant to notice, a hearing was held at Manchester, New Hampshire, fromMay 19 to 23 inclusive and from May 26 to 29 inclusive, 1947, before the under-1ForrestW Ames, George H Camf,Stephen Chakas,Leo A. Dionne,Maurice E Houle,Richard J LaBelle,Laurier Marquis,LindsayL McKee,and Howard W. PaynezAmended at the hearing to insert here"and/or withdrawals for the Union."Amended at the hearing to insert here"and/or withdrawals for the Union." 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned Trial Examiner, duly designated by the Chief Trial Examiner.TheBoard, the Respondent, and the Union were each represented by counsel, andall participated in the hearing.Full opportunity to be beard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the opening of the hearing, Board's counsel moved toamend the complaint as indicated in clauses (n) and (o) in the second para-graph above.The motion was granted.At the close of the Board's case, theRespondent moved to dismiss the complaint.The motion was denied, withoutprejudice to the right to make a like motion at the close of the evidence. At theclose of the hearing, the undersigned granted a motion by counsel for the Boardto amend the complaint to conform to the proof as to formal matters, andgranted a motion by counsel for the Respondent to amend its answer to conformto the proof, specifically to change the word "discharge" to "lay-off for ineffi-.ciency" so far as the evidence made that expression applicable.On the Re-spondent's motion to dismiss the complaint, made at the close of the hearing, theundersigned reserved ruling.This motion is now denied, except to the extentindicated hereinafter, for the reasons herein set forth.Oral argument by coun-sel for the Board and the Respondent was heard and is part of the record.Briefs were filed with the undersigned by counsel for the Board, the Respondent,and the Union.On July 2, 1947, counsel for the Respondent filed with the undersigned a"Request for Findings and Rulings."As to the requested findings of fact, theundersigned grants in substance: No. 1, 2, 3, 5, 6, 10, 11, 22, and 24.Nos. 4, 7,8, 12, 14, and 29 are granted only insofar as they are consistent with the findingsherein.The following are rejected: Nos. 9, 13, 15 to 21 both inclusive, 23 to 28both inclusive, and 30 to 34 both inclusive.The two requested rulings of laware rejected.Considerable conflicting testimony was given on certain important issuesherein.The undersigned has not labored this report with lengthy explanationsof the manner in which he resolved these conflicts. Suffice it to say that, inmaking the findings of fact herein, the undersigned has carefully considered thetestimony of all the witnesses, bearing in mind their demeanor and expressionas observed at the hearing, and has made a detailed study of the transcript oftestimony and the voluminous exhibits. The undersigned has also considered thehelpful arguments and briefs of counsel.Hence, from his observation of thewitnesses and upon the entire record in the case, the undersigned makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, incorporated under the laws of the State of New Hampshirein 1940, was, in 1944 and 1945, engaged in the manufacture of machine partsprincipally in war production as a subcontractor for prime contracto s. Sincethe end of the war the Respondent has been engaged in the manufacture ofmachines,machine parts, and machine tools.The principal raw materialsused by the Respondent in its operations are steel and alloys. During the calen-dar year 1946, the Respondent purchased raw materials of a value in excess of$50,000, of which about half came from outside the State of New Hampshire.During the sane period, the Respondent manufactured products of in value inexcess of $100,000, of which 30 percent by value was shipped to points outsidethe State of New Hampshire. The Respondent concedes that it is engaged incommerce within the meaning of the Act. GRANITE STATE MACHINE COMPANY, INC.87II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization, admitting to membership employees ofthe Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Chronological eventsIn February 1945, the Respondent engaged business engineers to install acost system and make a study looking to installation of an incentive plan.On or about April 2, 1945, the Respondent submitted to the Wage and HourDivision of the War Labor Board a Form 10 application for approval of its wageincentive plan.The employees suspected, from the actions of the engineers,who timed men and machines, that the incentive system would result in aspeed-up and, among themselves, expressed opposition to it.Commencing early in April 1945, employee Howard Payne, an all-aroundmachinist, obtained the names of employees who favored a union.Havingobtained about 35 names on the list, Payne, accompanied by employees GeorgeCamf, Laurier Marquis, and Roland Lesmerises' on Saturday, April 7, 1945,went to the union hall to see about getting a representative of an appropriateunion.'On Monday morning, April 9, Edmond Allard, the Respondent's treasurerand general manager, called Marquis and Camf separately into his office'Allard told Marquis he knew that he and Payne and Camf had been to seeFecteau and asked why.Marquis told him they went to see about gettingan organizer for a union.Allard told Marquis that they should not havegone before talking to him and that it was a sneaky, dirty trick. The interviewof Camf was similar, Allard telling him that he already knew of the visit toFecteau and asking him why he wanted a union and also asking Camf, whohad been a foreman for a time before April 1945, why he was mixed up with agroup of trouble makers.On April 11, at about 9 a. m., Superintendent Edmond L'Ecuyer, acting oninstruction of Allard, told Payne to shut his machine off and to lock his toolbox, that he was "all through." Payne asked L'Ecuyer the reason and L'Ecuyersaid he did not know. Payne went to the office and questioned Allard who toldPayne he could not use him any more and that he was laid off. Payne askedif his union activities had anything to do with his being laid off.Allard did notreply.After getting his pay, Payne returned to get his tools and took themto L'Ecuyer to be checked, and again asked L'E^uyer why he was laid off.L'Ecuyer again said he did not know, but he went to the tool crib with Payne* Lesmerises had been requested to but had not signed Payne's list.The others hadsigned it.' Because there was no representative of an appropriate union in town,they talked withGeorge Fecteau,Regional Director of the United Shoeworkers of America,C. I. 0.6Henry L. Hebert, president of the Respondent,came into the room while Camf was thereand participated in questioning Camf.Lesmerises,who was called as a witness for theRespondent,testified that he was called to Allard's office about a week after seeing Fecteauand was asked how he felt about the Union and about his meeting with Fecteau. Allardgave no testimony about the questioning of Camf, Marquis,or Lesmerises about the visitto Fecteau.No evidence was produced to show with certainty how Allard knew of thattrip. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile the latter turned in his tool checks and, when Payne persisted in seekinga reason for his termination,L'Ecuyer indicated that if Payne had not beenfooling around with the Union he would still be working!About noon on Thursday,April 12, 1945, Allard assembled the employees inthe shop and told them that he knew they were trying to get the C. I. O. intothe shop and that he wanted to hold a vote to see whether the employees wantedit.He then passed out prepared,typewritten ballots,'which, after being markedby the employees,were collected in an open box and were counted by Marquis,Camf, and Foreman John Drescher. The vote, 28 to 18 in favor of the Union,was then announced to the reassembled employees by Allard, who said, "Let's begood losers;let's be good sports ; let's back it up 100 percent."Toward the end of the work day on April 12 following the election, Allardcalled the supervisors together in a meeting and told them that he did not wantthe CIO in the plant, that he would rather sell the plant than to have the Unionin the plant controlling its activities, and that he would rather throw the $12,000he had spent on the incentive plan out the window than have the incentive plan atthe time the Union was taking over.On the morning of Friday, April 13, 1945, employees Origenes Fortier, RussellRoy ° and Donald Beaudet 10 canvassed the employees in the shop during workinghours to influence them to sign a paper against the Union or in favor of a shopunion.Employee William Dupuis, by agreement with the three foregoing em-ployees, was stationed in the tool crib with a sheet of paper.When the canvassersfound someone who was willing to sign, they sent him to the tool crib to seeDupuis." Although supervisors were aware of such activities, they took no stepsto stop them until the canvassers had nearly completed their canvassing. Incontrast to this, two employees, Houle and Provost, were told by supervisors thatsame day not to leave their machines.Fortier approached employee Stephen Chakas among the last of those hecanvassed, told him not to join the Union, and, if he was in it, to get out. Thisprecipitated a noisy argument in which, according to Chakas, Fortier "got tough."Camf, who worked near Chakas, told Fortier to go back to his machine, that hehad no business getting the employees to sign out of the Union, and that if hedid not quit he would get into trouble. A few minutes after this incident, Fore-man Wilfred Gagnon,12 who had been laughing at the argument between Chakasand Fortier, went to the office, and, returning shortly thereafter, told Camf he4 Another employee, Felix LaChance, was laid off the same dayOn April 16, 1945, acharge was filed by the Union alleging the discharge of Payne and a Felix Deschamps to beviolations of the ActLaChance refused an offer of reinstatement in April 1945At thehearing the Respondent conceded that Payne was discharged iathei than laid off8 The ballots asked if the employees wanted the"C. I. 0 , yes or no." Camf objected tothe "C. I 0"on the ballot as they had not yet determined what union to join. Allardthereupon said to ignore it. It is not certain whether, after that statement,the votersunderstood the vote to be for just a union or for the C I. 0°Board's counsel contended that Roy was a foremanThe undersigned finds that Roy'sposition at this time was not a supervisory one within the Board's definition10Beaudet was a truck drn er who occasionally, but not customarily,did some paintingin theshop.It does not appear that Beaudet had any duties in the shop on this day.Fortier and Roy were operators"Allard was observed by Camf and Marquis at the tool crib while Dupuis was there12Gagnon testified that he was not a foreman but a leadman in April 1945.The under-signed findsthat thedesignation"leadman"was not used in 1945But whatever his title,Gagnon did no work in production unless he felt like it, made decisions,and gave directionsassigning operators to machines,reported directly to the superintendent,and attendedforemen'smeetings.He is found to be a supervisor within the Board's definition. GRANITE STATE MACHINE COMPANY, INC.89was all through, to go to theoffice and drawhis pay, and that Allard wouldexplain.In his office Allard talked with Camf for about an hour and sought to induceCamf to convince the employees that they should have an inside union. Camffinally agreed with Allard to the selection of a committee to participate infurther discussion.The committee, as agreed upon, consisted of Camf, Mar-quis(proponents of the Union), Dupuis (who had participated in the anti-unionactivities of that morning), Adrian Brodeur (a neutral at that time)," andHead Inspector Charles Thorp.14 Canif went and got these men, and Allardtalked to them about the incentive plan and unions. Among other things, Allardexpressed himself as opposed to the C. I. 0.He said that he would approve theA. F. of L, but that he preferred a shop union, and that he would get them acharter and back a shop union with money. He believed that the employeesdid not understand the incentive plan, and he asked the committee's permissionto call the employees in to explain to them the incentive system and a shop union.The committee said it had no objection, but believed the men had already madeup their minds.Allard said that that there was going to be a union meetingthat night and that they should not sign up with the C. I. 0., that they shouldthink it over and not act before they knew what they were doing.16 Before thecommittee left, Allard told them that they could go out and change the employees'minds and get them to agree on a shop union. Camf, not wishing to influence themen, said lie was going home. Allard stopped him and said that Camf was oneof his key men whom he needed there. Camf, nevertheless, left and did not re-turn until later that day 16Following this meeting, that afternoon, Allard called the employees to hisoffice in groups 11He talked to them about the incentive plan, questioned themabout their union views, and urged them to form a shop union.He told themthat, if the C. I. 0. came into the shop, business would fall off and there wouldhave to be lay-offs, that he would not go out to get new orders and would closethe shop down, that he had his tool box and would go out and get a job, thatthey would he better off with a shop union, that, if they would form a shopunion, he could do more for them, that he would help them form a shop union,and that they should go to the union meeting that night but not sign up 18At the union meeting that night a number of the employees signed cards for theUnion.13Brodeur later joined the Union.14At that time Thorp was a part of management and had attended the foremen's meetingof the night before.Beaudet testified that, when he was canvassing employees, Superin-tendent L'Ecuyer told him to stop going around but that he did not completely stop untilThorp spoke to him.15The evidence is not clear as to how Allard learned that there was to be a union meet-ing, although Camf may have mentioned it during the course of his discussion with Allard.Chakas testified that Allard asked his group if there was going to be a union meeting, buthe did not testify that the question was answered.16Camf did not work again that day, nor thereafter until the Respondent entered into aBoard-approved settlement agreement with the UnionBy this agreement, Camf was rein-stated on April 23, 1945, and Payne was reinstated on April 26. Other employees laid offsince April 11 were to be reinstated by April 30.11 Some of the employees testified that they were called in on April 12, but the under-signed infers from all the evidence that they were confused as to the date13 These findings are taken from the testimony of a number of the employees and, sinceall did not testify to the same things, it is likely that each statement was not made toeach group that was called in. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt noon that same day, employees Maurice Houle and Edward Marchut leftthe plant and did not return and were apparently not among those who went toAllard's office.1°Marchut failed to punch his time card on leaving, and, althoughHoule punched out and did not return, his card was in some manner punched infor the afternoon.When Houle and Marchut reported for work on Monday,April 16, the next working day, they were discharged for being absent theprevious Friday afternoon.Marchut, who was a veteran, was reinstated priorto April 20 following intervention of the Veterans Bureau and Marchut's promiseto Allard not to fail to punch out thereafter.Houle was reinstated on April 30as a result of an agreement between the Respondent and the Union.On April 16, in accordance with a notice posted by the Respondent, the workinghours, which had been from 7 a. m. to 6 p. m. with a half hour for dinner at noonon a 5-day week were changed to 8 a. m. to 5 p. m. with an hour for dinnerand 4 hours on Saturday morning. By the same notice the employees were toldthat under the insurance underwriters rule 2° the Respondent was enforcingthe no-smoking rule.21Despite the change in hours, some of the non-unionemployees were allowed to continue working from 7 a. m. to 6 p. m., and duringthe periods from 7 to 8 a. m. and 5 to 6 p. m., those employees were permitted tosmoke.On an unfixed date after April 12, Allard called three of the lathe operatorsto his office, told them that they were the three bestmen onlathes, that henoticed a decrease in their production, and asked if it was because of unsatisfac-tory pay or if they were trying to buck him because he was opposed to theUnion.They replied that they were slower because of the difficult nature of thejob they were on. Allard said they were not doing right by having a union andthat he would close the shop rather than have a union 22 He said he had quite alittlemoney and would just as soon close the shop, and that he could always goback to music playing."On April 20, Allard visited the Board's Regional Office, explained that the lay-offs preceding that date were made because of lack of work, but indicated itwas a temporary condition and that a prospective order might permit reem-ployment,24andagreed to a cross-check of the Union's membership cards todeterminewhether the Union represented a majority of the Respondent'semployees in an appropriate unit.As a result, a cross-check was conductedon April 24, the result of which showed 29 designations of 55 employees inthe unit 151°Houle was one of those who signed a union card that evening.Marchut was a unionproponent and became a member of the union negotiating committee.20The Respondent received a letter dated April 13, 1945, from the Insurance Depart-ment, States War Inspection Service of the State of New Hampshire,requesting curtail-ment of smoking in the Respondent's plant.21 The change in rules is not found per se to constitute a violation of the Act. Onlythe disparity of the application of the rules is so regarded.21On one occasion when Brodeur was in Allard's office, Allard said the Union was justa racket and that the dues were used by higher-ups for a life of leisure.23Allard had played in an orchestra and held an A. F. M. card.24As previously stated, a settlement agreement,settling the charge filed on April 16,was signed on April 23. Camf was reinstated on April 23; Payne, April 26; Marquis,who had been laid off on April 17, was reinstated on April 28; Marchut had already beenreinstated,and LaChance had been offered and had refused reinstatement.Houle wasreinstated on April 30.2aAlthough Allard testified that he was satisfied with the result of the cross-check, hehad an attorney petition for reconsideration thereof onJuly14, 1945.Ultimately, onJanuary 7, 1946, a contract was signed by the Respondent and the Union. GRANITE STATE MACHINE COMPANY, INC.91Between April 23 and May 4, members of the union negotiating committee,consisting of Camf, Payne, Marquis and Marchut, accompanied by one or tworepresentatives of the Union, met with Allard a number of times, and a fewdiscussions took place between Allard and Camf alone.During one or more ofsuch meetings Allard made the following statements : that the C. I. O. organizerswere a bunch of gangsters ; that the dues money would go out of the State ; thatthe money would be used by the organizers to live an easy life ; that he had spent$12,000 on the incentive plan, and that if the CIO came in, the incentive plan wouldgo out the window.20At one conference Allard stated that he was going to have to lay some employeesoff because of cut-backs on orders.The Union requested a seniority list and,when Allard prepared it, he and Camf went over it and agreed on two employeesof low seniority as proper to be laid off.27 Both were laid off on April 30.During the noon dinner hour one day between April 30, when Houle wasreinstated, and May 4, 1945, when he was again laid off, Gagnon approachedLim on the platform outside the shop and said that the Union would never getin because Allard would not allow it and that if Houle had connections with theUnion he would not be working there long.B. The discriminatory lay-offs1.The factsBetween 10 and 10: 30 a. in. on May 4, 1945, without advance notice, 10 em-ployees, members of the Union, were laid off.They were : Payne, Camf, Marquis,Houle, Chakas, Forrest Ames, Leo Dionne, Richard LaBelle, Lindsay McKee,Ernest Poirier 28Superintendent L'Ecuyer started at one end of the shop andForeman Drescher at the other, designated the foregoing employees, and toldthem they were "all done" or "all through" or "laid off." Some of them askedfor an explanation and were told they would learn the reason in the office.Asthey were starting toward the office, Gagnon said, "There goes the Union gang."The men laid off gathered in the corridor leading to the office while waiting fortheir pay-checks.Camf and Marquis went into the office and asked Allard foran explanation of the mass termination.Allard gave them no reason but toldthem that they would find out at the U. S. E. S.While the laid-off employees were still standing in the corridor, ProductionSupervisor Stanton Hewitt went into the shop and noticed Ames in the groupin the corridor.Ames had been serving Hewitt as a stock-chaser, but Hewitt didnot know of Ames' lay-off until he saw him in the corridor.Hewitt went intoAllard's office and asked why Ames was laid off. Allard replied that he wantedto make a clean sweep of the union agitators.While Hewitt was there, someoneentered Allard's room and told Allard that the laid-off men were talking ofgoing to Leighton Machine Company to get jobs.29 Allard turned to the tele-26 Contrary to the contention of the Board's attorney, the undersigned finds that thislast statement did not constitute a threat to withhold benefits. It is interpreted to meanthat Allard felt his $12,000 would be wasted because he believed the Union would oppose theincentive system.27The two were Walter Parenteau, hired April 2, 1945, and Fay Johnson, last hired onMarch 2, 1945. Both were classified as burrers. A turret lathe operator, Roger St. Gelais,hired on March 28, 1944, was also laid off on April 30. Four or five others were terminatedor quit between April 10 and 28.28Poirier, a sweeper, was not named in the complaint.He was reemployed on June 21.29 Some of the men had been talking in the corridor about working elsewhere and specifi-cally about getting jobs at Leighton Machine Company. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDphone, made a call to a person he addressed as Monty, and told the party onthe telephone that he had just laid more men off because they were union agita-tors, that he had heard that they were going "over to your place" to get jobsand that "I would not hire them if I were you." 30The laid-off employees made a stop to see Fecteau and then went to the U. S.E. S.There they told the party who interviewed them that they did not knowthe reason for their discharge but apparently indicated that their union activitiesmay have been the cause The local manager of that office telephoned Allard,told him some of the men from his plant were in his office, that they claimedthere was labor trouble, and asked if it was so. Allard denied it and said theywere laid off for lack of work.Of those laid off on May 4, 1945, and who were named in the complaint, Amesand Marquis were the only ones thereafter to be offered employment by theRespondent.Sometime during the summer of 1945, Allard called for Amesthrough the U. S. E. S. and was notified by them that Ames had another job anddid not wish to return.The evidence does not disclose what kind of work wasoffered to Ames but the undersigned infers that it was not stock chasing, hisformer work.On the afternoon of May 4, 1945, when Marquis returned to theplant to get his pay, he was asked if he would be willing to come in for a fewhours a week.He refused to return except on a full-time basis.2.The contentions of the parties respective to the lay-offsThe Respondent's contention is that cut-backs in contract work necessitateddischarge or lay-off of employees and that the selection of men for discharge orlay-off was determined on a basis of efficiency of employees.The Board contendsthat there was sufficient work for all the men and that they were selected notbecause of inefficiency but because of their union membership and activities.3.Evidence as to the amount of work availableThe amount of potential and existing work on May 4, 1945, is difficult to de-termine accurately "Testimony of employees laid off on that date and of Hewitt,production supervisor at that time, was that there was no lack of work.Ordersand cut-backs introduced in evidence tend to show that, while there were no sub-stantial cancellations or cut-backs in April," the dollar value of new orders inMarch and April was substantially less than during the preceding months.Butsince deliveries of goods manufactured followed order dates by as much as 3months or more,' the smaller amount of new business might not have been30This finding is based upon Hewitt's testimony.Hewitt impressed the undersigned asan exceptionally earnest and conscientious witness.He testified that Allard called theLeighton Machine Co. telephone numberSiAllard,Hewitt, and others testified that the Respondent was doing work under anorder from Davis and Furber, and Submarine Signal Company.Hewitt testified that theorder fiom Submarine Signal Company was a large oneNo orders from either companywere included among the written orders introduced in evidence, although all written orderswere supposed to be in evidence. Thus, there is no evidence as to their relative size or thedate of their placement33A substantial reduction in a January order occurred on May 11.33There was testimony that work was being done for Lombard Governor Co on May 4ADecember 1944 order placed by that company was completed on May 15, 1945. Two mod-erate-size new oiders from Lombard were placed on May 4Hewitt testified that on May4, the Respondent had work on an order from Plymouth Machine Company. This orderwas placed in January and February 1945.The cut-back on May 11 of the Bigelow-San.ford order,which originally had been placed in January 1945, indicates that work had notbeen completed on it by May. GRANITE STATE MACHINE COMPANY,INC.93reflected in the work load until June or July. It is not improbable that Allardhad sought no new orders because there was already enough work on hand.Delivery dates in evidence show that deliveries were being made throughout theperiod of May to July on orders placed in the period from December 1944 toMay 1945.After the May 4 lay-offs, Allard telephoned Lombard Governor Company, forwhom the Respondent was doing work, and said that he had had union trouble,that he wished they would play along with him, and that he was not going to beable to put out the work he did before for lack of labor.44.The Respondent's selection of employees for the May 4 lay-offAllard testified that he made the selection of employees for the May 4 lay-offafter talking over with Superintendent L'Ecuyer the individual men and takinginto account the kind of work they were on, whether they could be shiftedto another machine, and their past performance.He also testified that he reliedupon L'Ecuyer's appraisal of the men and what Hewitt had mentioned aboutsome of the men.The qualifications of the men selected for lay-off in fact ranged from verygood to poor. So far as the record reveals it, the following is a brief sketchconcerning the men laid off:a.Forrest AmesAmes was hired on March 16, 1944. He was trained by Beaudet, the truckdriver and painter, to snag and paint castings"From about February 1945 on,Ames was used by Hewitt as a stock chaser" A few days before Ames was laidoff, Allard called him to his office and asked him, according to Hewitt, if he were amember of the Union.b.George CamfCamf was hired on January 11, 1943. He was first used on a lappingmachine and later on drilling.From drilling he went to the inspection depart-ment. In the spring of 1944 he went into the assembly department and in Julyof that year, when the foreman of that department went into the service, Camfwas made foreman. In March 1945, Camf asked Allard to be relieved of hisforemanship.Camf said that if he was not relieved of his foremanship, he in-tended to return to painting (his trade prior to his employment at the Respond-ent's plant).Allard offered Camf a choice of a grinding job, assembly workas an operator,or a job on a small lathe. Camf chose the latter, and fromthat time until April 13 he operated a small lathe.Camf was one of the organi-zers, active proponents of the Union, and a member of the bargaining and griev-ance committee.3Later, a large quantity of bar stock was returned to Lombard at Lombard's request.The evidence does not disclose the reason for Lombard's request. The stock returned couldhave provided 2 or 3 months' workStock was also returned to Davis and Furber15On one of thelistsof employees furnished by the Respondent to Board's counsel, Amesis classified as "Maintenance and spray painter,"on another as painter and stock chaser.iIn mid-summer of 1945 Allard called for Ames through the U S E. S. when he had"a few castings come in."Ames declined.Since Ames'work after February 1945 is foundto have been principally stock-chasing,it is found that an offer of work snagging and paint-ing castings would not be an offer of reinstatement to his former or substantially equivalentposition. 94DECISIONS OF NATIONALLABOR RELATIONS BOARDOn April 13 Gagnon discharged Camf as previously related 3TWhen Camf wasreinstated on April 23 he was not put on a small lathe again.He was put byhimself in a small caged area, which had formerly been used as a carpentershop, sanding washers.A few days later he was put back in the assemblydepartment as an operator,remaining there until the mass lay-off of May 4.Hewitt testified that Camf turned out high quality work, that he was mediumslow, and a little fussy.Allard's shifting and at times self-contradictory testimony, considered withall the evidence, makes it clear that Camf was laid off on May 4 because of hisunion activities.Allard testified that Camf "wasn't a bad worker" on assem-bly, that, as a matter of fact, he was so good that he was made foreman, thatCamf had also been an efficient workman at burring and sanding, and that hehad been made foreman of burring at one time. Allard also testified thatthere was work available in assembling on May 4 and that all employees inthat department were retained.Yet he testified that Camf was released onMay 4 for lack of work. Later in his testimony, however, Allard said that hedid not keep Camf because the latter had said on April 13 that he wanted toreturn to painting and forget all about machine work 38 The undersigned doesnot credit either reason given for Camf's lay-off.There was enough work inthe assembling department to have retained Camf and, obviously, if Camf hadpreferred painting to machine shop work, he would not have returned on April23 and performed the less desirable jobs assigned to him. Instead of retain-ing Camf, the Respondent retained less experienced men. Of those retained inthe assembly department only the foreman had greater seniority than Camf.One employee retained in that department had been with the Respondent forless than 2 months.When the Board's Field Examiner was investigating the charges in this case,she requested the Respondent to furnish information on the efficiency of Camfamong others.Allard requested Hewitt to get the information.Because Camfhad been a foreman when the work cards first came into use, there was littleinformation on Camf's performance.Hewitt found only a few cards of Camf'soperation on the lathe and the polishing or sanding job.Hewitt took the cardsto Allard and told him they were the only records he could find on Camf butthat he could not use them because the figures on the polishing job cards lookedas though they had been tampered with 88 and that there were no comparative dataon the lathe job.Allard told him to get a print of the lathe job and have a timestudy made, but Hewitt was unable to find a print and so reported.Allard toldhim to make a time study anyway. Hewitt replied that it was impossible tomake a time study without a print. Allard told him that he did not see whyhe could not make one, that Hewitt was hired to make time studies and that hecould make it look unfavorable.40$T Although Allard, that day, told Camf he was one of his key men who could get theemployees to change their minds and that he wanted Camf to stay, the undersigned findsthat Camf was given to understand that he would not be discharged if he would aid Allardin stopping the union movementThis is not a proper condition to be attached to Camf'semployment.The undersigned therefore finds that Camf's discharge on April 13 was aviolation of the Act.asLater Allard admitted that Camf might have spoken about returning to painting at thetime he asked to be relieved of his foremanship.aoThe quantity of pieces finished, according to Camf's card, appeared to have been greatlyreduced, while that on the card of one Brassard whose work was going to be compared withCamf's appeared to have been raised. There was testimony that Brassard was one of theslowest workers.Hewitt testified that Camf had been very fast on the sanding job.40As a result of this incident, Hewitt resigned. GRANITE STATE MACHINE COMPANY, INC.95c.Stephen ChakasChakas, a former shoe worker, was hired on November 9, 1943.He servedabout a year as a drill press operator, and then as burrer, polisher, and latheoperator."He was inexperienced on the lathe, as he had been on it only ashort time before his lay-off on May 4, and consequently he was slower thanexperienced men. It was the argument between Fortier and Chakas which ledto Camf's discharge on May 4.d.Leo DionneDionne was hired on February 23, 1942." Except for a short time spent onburring, Dionne operated a lathe for the full time of his employment. Suchscant evidence as was offered of Dionne's speed indicates that he was not oneof the faster operators.No data were offered to show the comparative quality ofwork the operators performed.e.Maurice HouleHoule was hired on February 3, 1944, and was classed as a miller operator,although he also operated other machines."He had had trade-school trainingat the University of New Hampshire and 3 years' experience with another com-pany before coming to the Respondent.He was one of the few in the shop whocould make tools, and he was one of the two horizontal miller operators.He wasapparently given little supervision and was a good enough machinist to getspecial jobs assigned to him.As previously related, Houle, an active union member, one of three employeesnamed by Allard as having objected to the incentive plan, was dischargedon April 16 because his time card was punched in for the afternoon of Friday,April 13," although he had left at noon and had not returned.His reinstate-ment on April 30 followed the settlement agreement as heretofore related.46Allard testified that Houle was released on May 4 for lack of work, that Houlehad been a miller on April 13 and prior to that had been a driller, that productiondrilling had run out, that he had observed Houle's work before April 13 andafter April 30, that on the first day after his return Houle had been a littlebelow standard, and that he got progressively worse until the fourth day, whenhe had almost tripled his time.Horizontal milling work in 1945 was "off and on" Allard testified.From Juneon, however, a horizontal miller operator who could make tools could have donejig boring.Houle's work cards for the periods of April 9 to 13 and April 30 to May 4 (con-tradicting Allard's testimony that there was no more drilling) show that he41He was given the lathe job as a result of his request for a better job"This made him fifth in seniority of the non-supervisory employees in the plant as ofApril 30, 1945.48Houle testified that he could operate a lathe, milling machine, grinder,drill press,radial drill, planer and shaper but that he could not operate a turret lathe.44 It was on this day, when Fortier and others were soliciting signatures of opponentsof the Union, that Foreman Drescher told Houle not to leave his machine.Houle deniedthat he had punched in that afternoon. There would have been no irregularity if Houle'scard had been punched out at noon but not in again. Houle's discharge at this time hasthe appearance of being unusually harsh.'During a conference between Allard, Jack Hurvitz, a representative of the Union, andmembers of the bargaining-grievance committee between April 16 and the date of the settle-ment agreement, Allard made the statement that he would never takePayneand Houleback. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas engaged in drilling and that his performance for May 3 and 4, contrary toAllard's testimony, was very fast, while for the preceding 3 days, it was com-paratively slow.Instead of his getting slower, therefore, he was speeding up.No record of Houle's work on the milling machine is in evidence.When Houle was laid off, the Respondent retained the only other horizontalmiller operator,William Glod 4eGlod was the only employee with whom theRespondent had any appreciable absentee difficulty.Allard testified that thistrouble with Glod continued all the time Glod was employed there and thatthe Respondent could never rely on his coming in the next morning.47f.Richard LaBelleLaBelle was employed on May 24, 1944, and he was classed as a verticalmiller operator.Prior to working for the Respondent he had been a shoe worker.There are no work cards of LaBelle in evidence from which his efficiency couldbe determined.The evidence is conflicting on the availability of work on the vertical millermachines.On direct examination Allard testified that there was no more workon such machines on May 4, 1945. On examination by the undersigned, Allardtestified that the Respondent had production runs on the vertical milling ma-chines for the first 6 months orso in1945.Two vertical miller operators wereretained in the Respondent's employ on May 4.48g.LaurierMarquisMarquis was hired on January 4, 1943, as a grinder operator. In the springof 1944 he requested his release to take a higher paying job in another city, butAllard prevailed upon Marquis to stay by convincing him that his job with theRespondent would continue after the war.Marquis was one of the employees named by Allard as being opposed to theincentive system, and he was one of those questioned by Allard about the visitto Fecteau to start organization of the Union.He was on the bargaining-grievance committee.Marquis did not work from April 17 to April 30, 1945, except for 1.2 hourson Saturday, April 28.Allard testified that he told Marquis in April that therewas not enough grinding to keep him going full time, that he offered Marquispart-time work, and that Marquis said he wanted to do some painting.49Marquis' time cards show that he worked full time from May 1 to 4 untilhe was laid off. On the morning of Friday, May 4, at about 9 o'clock, Super-intendent L'Ecuyer asked Marquis if he had enough work to keep himself busythat day.Marquis replied that he had, and L'Ecuyer said he was glad to hearit because they had a special job coming up and did not want to see him "breakup" before it came in. Yet at 10 or 10: 30 a. in., that morning, although hehad work ahead at the time, he was laid off along with the others.46Whereas Glod had been classified as a miller operator on the exhibit showing the namesof employees on the pay roll from January 1, 1942, to May 4, 1945, he was shown on theexhibit of employees who continued to work beyond May 4, as an engine lathe operator.97Allard testified that he was influenced in giving Glod employment by sympathy forGlod's wife and child.Glod's efficiency could not fairly be determined from the workcards in evidence.The only available card showed his time on drilling to be slower thanstandard.,sBoth had greater seniority than LaBelle.Camf testified that on May 4, 1945, LaBellewas in the assembly department with him. LaBelle did not testify.49Marquis had been a painter before his employment with the Respondent. GRANITE STATE MACHINE COMPANY, INC.97Allard testified that after May 4 until September the Respondent had no fulltime grinder and that no one operated the grinding machine more than 3 or 4hours a week.Workcards of all the employees for April and May on the fewoperations which formed the basis for Hewitt's comparative performance chartare in evidence,but Marquis'work cards for the week ending May 6 are notamong them.From this,the undersigned concludes that he was working on oneor more other jobs for which no work cards were produced.The cards in evidence,those on job number J 161, showthat 58hours'grinding on that one job alonewas performed by two operators during the rest of May after Marquis' lay-off.No one was hired specifically for grinding work, however,until September 10,1945, when a new nian was hired.Allard gave testimony concerning poor work clone on a close tolerance grindingjob in 1944 and attributed most of it to Marquis.He claimed he always hadtrouble with Marquis' keeping close tolerances.The undersigned finds,however,that Marquis did very little work on this job and that no complaints had everbeen made to him.h. Lindsay McKeeMcKee, whose only prior experience was in forestry, was hired by the Re-spondent on May 8, 1944.He did hand-chisel and polishing work on a partdesignated as a knob for submarine assembly and also worked in assembling.Camf, under whose supervision McKee had worked on these jobs before Camfgave up his foremanship, testified that McKee was the best man on the chiselingand polishing job and that on assembly work he was faster and better than anyother roan in the shop. On direct examination, Allard testified that there wasnot much for McKee to do on May 4. On cross-examination he testified thatMcKee was the only nian on the knob handle work for submarine assembly, andon examination by the undersigned he testified that there was more of such workto be done after May 4 but that anyone could do it.i.Howard PaynePayne was first employed by the Respondent in August 1942 for about 2 months.He was found satisfactory, and, when he left, Allard gave him a letter of recom-mendation which described Payne as a "capable and efficient workman." Ile wasagain employed on March 15, 1944, as a general machinist and was placed on asmall lathe at first.About January 1945 Foreman Gagnon saw Payne with his eyes closed andbelieved him to be asleep. Payne was called to Allard's office, where he deniedthat he was asleep and claimed that his eyes were troubling him 50 As a conse-quence, Payne was transferred to a radial drill and later to an engine lathe.It has already been related how Payne signed up employees favoring a union,visited Fecteau on April 7, and was discharged on April 11. At a meeting betweenAllard and union representatives after Payne's discharge and before his rein-statement, Allard accused Payne of high-pressuring the employees to sign unioncards and later referred to Payne as a troublemaker, and said that Payne wouldnever be rehired.Payne was reinstated on April 26, only to be laid off againon May 4.5President Hebert testified that he recommended discharging Payne at this time, butHewitt and L'Ecuyer told him of Payne's eye trouble and thought it best to try him inanother department. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom all the evidence the undersigned deduces that Payne was a competentand experienced machinist but slower than a number of other experienced men.The undersigned is not convinced that he was the slowest." No evidence wasoffered of the comparative quality of his work with that of other operators.Lesmerises testified that early in April he had asked Allard for a raise, thatAllard had said he could not give it, that he had asked Allard if the men who didthe work should not get paid more than the ones who did not and that Paynewas doing 3 pieces a day while he (Lesmerises) was doing 14. Allard testifiedthat Lesmerises told him Payne had boasted of doing only 4 pieces and that Paynehad called him a sucker for doing 13.While Lesinerises got his raise, Allardapparently did not speak to Payne about such an attitude nor did he dischargehim immediately.Payne denied that he had had such a conversation with Les-merises as the one to which Allard testified, and the undersigned credits hisdenial.The work card records in evidence indicate that while Payne was a littleslower on his operation during the first week in April than was Lesmerises onthe same operation, there was not such a great difference as Lesmerises madeout 01Although Allard testified that Payne was discharged on April 11 because of anaccumulation of incidents, the timing of Payne's discharge with relation to thetime Allard discovered I'ayne's union activities make it obvious that it was thelatter that prompted Payne's discharge.And Allard's statement thereafter thatPayne was a troublemaker also obviously referred to Payne's efforts to organizethe Union.5.Conclusions respecting the May 4 lay-offsA study of all the evidence leads the undersigned to the conclusion that thepress of work may have lightened to some extent in April in some types of opera-tions, and some lay-offs in April may have been justified caBut neither the actualnor prospective volume of work justified the mass lay-off on May 4" In mid-April, Allard informed the Board's attorney that the necessity for lay-offs was dueto a temporary condition, that he expected an order which would enable him to"'George Brassard, one of the slowest lathe operators, was retained in employment afterMay 4.No production records of Brassard's work on lathes were in evidenceBrassard'swork record on the sander, following Camf, is not reliable as the work cards appear to havebeen radically altered52Payne was working at a pace of about an hour and a quarter per piece to Lesmerises'55 minutes per piece during the first week in April.Pavne's work after April 26 cannotbe fairly appraised because alterations in his work cards for such dates were not satis-factorily explainedOne of Payne's cards was missingOther work cards of Lesmerisesin evidence are of no value since the cards failed to describe the operation he performed.Work cards in evidence show that the speed of individual operators varied considerablyfrom one run to anotherFor example, on one job. Lesmerises' average time per piecevaried from 376 hours on one card to 1 09 hours on another; Dupuis' from 090 to 80 ;Fortier's from .036 to .140A fair appraisal of an operator's work therefore could bemade only by having records of a great amount of that operator's workiiAn assembler and it bench lathe operator quit in the middle of April.Five burrersand an apprentice were laid off or terminated between March 30 and April 30.A turretlathe operator was laid off at the end of April.64 In the spring of 1945 Allard consulted counsel Ni ith respect to making lay-offs andwas advised to "divorce from his mind . .any question of negotiations or labor representation and to treat the problem as an ordinary business proposition . . " If thisadvice came after the Regional Director's Report on Cross Check of April 24 it was illadvisedAllard knew that the Union wished to negotiate on lay-offs and engaged in suchnegotiations respecting the April 30 lay-offsBut he did not notify the Union that hewas going to make the May 4 lay-offsWhatever the result might be if Allard had ingood faith followed the advice given by counsel, the undersigned finds that the May 4lay-offs were not made in good faith. GRANITE STATE MACHINE COMPANY, INC.99rehire men already laid off and keep them on, but that the expected order did notmaterialize.Considering the backlog of unfilled orders in April and Allard's exag-gerated testimony of the extent of March and April cut-backs, the undersignedfinds that Allard's statement to Board's counsel did not express the true condi-tion of business at the time of the May 4 lay-offs.An examination of the recordsin evidence reveals that all through May, June, and July, 1945 deliveries werebeing made on orders placed in the period from December 1944 to May 4, 1945.The number of new orders increased in May. The assembly department con-tinued to work overtime in April and May, and the work in the shop generallyincreased in volume in May and succeeding months."After the May 4 lay-offs, Allard called the Lombard Governor Corp. and toldthem that because of union trouble and lack of labor, the Respondent would notbe able to turn out the work it had before. In July, the work load had becomeso heavy that the Respondent had to reject work.66 Some orders placed in Junewere cancelled at the end of the War with no apparent work having been doneon them.With the exception of Ames, none of the employees laid off on May 4 wasoffered employment by the Respondent after it became rushed with work in Juneand July 1945.No new employees were hired and no old ones were rehired.It is incredible that a manufacturer, having no ulterior motive, would fail to makean effort to rehire laid-off employees, or hire new ones when its business was soheavy that it could not handle it with its reduced staff 67 The only reasonableconclusion is that the Respondent failed to employ anyone in order to avoid rehir-ing the union men who were laid off on May 4.Even if business conditions had justified the lay-offs on May 4, the evidenceis convincing that Allard made his selection of men for the lay-off discriminativelywith reference to their union affiliations or activities rather than with referenceto impartial and reasonable standards. It is notable that, in one sweep, threeof the four union committee members were eliminated 5aLittle attention was given to seniority, even where experience and ability wereinvolved.For example, Camf and McKee, two good men in assembly work, ofwhich there was no lack, were laid off, while others of less experience wereretained.One man retained had been hired in March, less than 2 months before.Although the Respondent had not yet contracted to follow seniority in layingoff employees, Allard had gotten up a seniority list at the request of the union55Whereas overtime work was reduced for some but not all employeeson April 16, itwas generally restored a month or so later.56On July 25, the Respondent cancelled an $11 000 AA1 priority order fromGage Bros.on which it had already commenced work because it was then "overloaded" with work.Allard testified that this order was cancelled because of a "directive" from Raytheon, aradar manufacturer for whom the Respondent was doing work, because of the press of work,and because a credit report on Gage Bros was not too favorableHowever, the creditreport procured by the Respondent on Gage Bros was dated May 29, 1945, while the $11,000order was dated June 2.Because of that, because the order was acceptedand worked onuntil the latter part of July, because the order apparently contemplated semi-monthly pay-ments for deliveries made in that period (indicating that the Respondent would not be ex-tending a full $11,000 credit all at one time) and because the Respondent accepted fromGage Bros another order dated June 29 for $400 to $500, the undersignedfinds that an"unfavorable" credit report was not the motivating reason for cancellation of the June2 order.Rather, it was an insufficient number of employees for the volume of work.67Cf.Matter ofIndustrialMetal Fabricators, Inc,63 N L. It. B. 46,enforced in 15$ F.(2d) 14.0 As heretofore noted, Marchut. the other member of the committee,was a veteran.Hehad been reinstated after his April discharge following intervention of the VeteransBureau,and he was not again laid off817319--49-vol 80--S 100DECISIONSOF NATIONAL LABORRELATIONS BOARDcommittee and had followed it in making two of the earlier lay-offs. Despite theabsence of any fixed policy, however, seniority normally plays some part in afair and impartial evaluation of an employee's qualification, since long servicein itself is an indication that the employee has performed satisfactorily.In the selection of 10 men for lay-off from a staff of 55 employees, of whom 29had designated the Union as bargaining representative, one would expect that,in the absence of a discriminative motive some nonunion men would have beenincluded.Yet all 10 men were union members.While in making a lay-off in whichother than union considerations formed the basis for selection, it is not impossiblethat all those selected be union members, the improbability thereof is so strongwhere only 29 of 55 are union members as to give rise to a presumption of dis-criminative motive °BBeyond this, however, is the background of Allard's prior discriminative dis-charge of active union members, his unsuccessful efforts to arouse interest in anindependent union, his statement to Hewitt that he was going to make a cleansweep of the union agitators, his statement after the lay-offs that he intendedto give lack of work as the reason for the lay-offs, the interruption of the workinmid-morning on May 4 to lay off the union men,80 instead of letting eachindividually run out of work before he was laid off or at least letting the menscheduled to be laid off finish the day, and his recommendation to another employernot to hire the men he was laying off because they were union agitators.Considering the foregoing and the entire record in the case, the undersignedis convinced that there was no need for the May 4 lay-off, but even assumingthat there was some economic cause for laying off more workers on May 4, theRespondent made a discriminative selection of men for such lay-off.The undersigned finds, therefore, that by laying off Forrest Ames, GeorgeCamf, Stephen Chakas, Leo Dionne, Maurice Houle, Richard LaBelle, LaurierMarquis, Lindsay McKee, and Howard Payne on May 4, 1945, because of theirunion membership and activities, the Respondent has discriminated in regardto their hire and tenure of employment and has interfered with, restrained andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.C. Conclusionsrespecting interference, restraint, and coercionFrom all the foregoing, the undersigned concludes and finds that the Respond-ent has interfered with, restrained and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, by questioning its employees con-cerning their union membership, sympathies, and activities,G1 by dischargingPayne on April 11 and Camf on April 13,62 by encouraging organization of an69 SeeMatter of F. W. Woolworth Company,25 N. L. R. B 1362 at p. 1373, enforced asmodified, 121 F. (2d) 658;Matter of Harold W. Baker Co., 71N. L. R. B 44;N. L. R. B. v.Chicago Steel Foundry Company,142 F. (2d) 306 at 308,Matter of Brown's Tie & LumberCompany,66 N. L. It. B. 637.66No satisfactory explanation of the reason for this precipitate action having been givenby the Respondent, the undersigned concludes that it was for the purpose of making anexample of the union men laid off, a purpose orally epitomized in Gagnon's statement,"there goes the union gang "61 SeeMatter of Wadesboro Full-Fashioned Hosiery Mills, Incorporated, 72 N.L. It. B.185;N. L. R. B. v. Norfolk Southern Bus Corp.,159 F. (2d) 516,Matter of SouthShorePacking Corp., 73N. L. R. B 1116.6'Although there is some cause to believe that the April discharges of Marchut andHoule were discriminations because of their union sympathies, the undersignedmakes nofinding thereon. GRANITE STATE MACHINE COMPANY, INC.101inside union with promises of assistance, by organizing or attempting to or-ganize an opposition movement to the Union, by countenancing the efforts dur-ing working time of anti-union employees to get other employees to sign againstan outside union, while confining unions' sympathizers to their machines, byfavoring non-union employees with overtime hours and pay while limiting union-favoring employees to the newly reduced regular hours, by countenancingsmoking by such favored employees during their extra time while enforcing ano-smoking rule during regular hours, by threatening to close the plant and torefrain from getting new business, by making disparaging remarks about theUnion and its organizers, by threatening employees with loss of jobs, by makingthe mass lay-off on May 4, 1945, and by seeking to prevent the employment else-where of the laid-off employees.Although the Respondent-conducted election was by secret ballot, the under-signed finds that by conducting such election the Respondent nevertheless vio-lated Section 8 (1) of the Act. If an employer were at liberty to assume juris-diction of the conduct of union elections he could, by precipitating the holding ofan election when the union organization was scarcely started, frustrate furtherorganization by making it appear that an unfavorable result was decisive.Whilethere is no contention that Allard used the poll of employees to determine whichones favored the Union, knowledge of extent of organization, as much as know-ledge of proponents' identities, may be used to plan oppositional steps consti-tuting interference in violation of the Act.Whatever Allard's purpose was, theconducting of such an election under the circumstances of this case wasper sean interference with the rights guaranteed in Section 7 of the Act.87IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and such of them as have been found toconstitute unfair labor practices, tend to lead to labor disputesburdening andobstructing commerce and the free flow of commerce.V.THE REMEDY 84Since it has been found that the Respondent has engaged in certain unfairlabor practices it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Theundersignedis convinced and finds that the Respondent by the aforesaid con-duct has displayed an attitude of opposition generally to the purposes of the Act.The unfair labor practices heretofore found are persuasively related to the otherunfair labor practices proscribed by the Act.The danger of their commissionin the future is to be anticipated from the Respondent's conduct in the past 65Unless the order is coextensive with the threat, the preventive purpose of theAct will be thwarted. In order, therefore, to make more effective the inter-63Matter of Parkside Hotel,74 NL R. B. 80964 The Respondent raised the issue of laches.It is found that there was no undue delayin prosecuting this case.In any event, the doctrine of lathes does not apply to an agencyof the United States Government in proceedings which are an exercise of its public orgovernmental function.Matter of Standard Oil Company of California,61 N. L. R. B.1251.65N. L.R. B. v. Express Publishing Company,312 U. S. 426. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDdependent guarantees of Section 7 of the Act, to prevent a recurrence of theunfair labor practices, and thereby minimize industrial strife which burdensand obstructs commerce, and thus to effectuate the policies of the Act, the under-signed will recommend that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Since it has been found that the Respondent on May 4, 1945,discriminated inregard to the hire and tenure of employment of the nine employees named inthe complaint by laying them off and thereafter failing to offer them reinstate-ment to their former or substantially equivalent positions,the undersigned willrecommend that the Respondent offer the said nine men immediate and fullreinstatement each to his former or substantially equivalent position,88 withoutprejudice to the seniority or other rights or privileges he may have enjoyed.It will also be recommended that the Respondent make said nine men wholefor any loss which they may have suffered by payment to each of a sum of moneyequal to that which he would normally have earned as wages from May 4, 1945,to the date of the offer of reinstatement, less his net earnings f7 during saidperiod.Itwill be further recommended that the complaint be dismissed insofar as.it alleges that the Respondent penalized employees for their attendance at unionmeetings by taking away privileges previously enjoyed by them,prepared ananti-union petition and/or withdrawal from the Union to be signed by em-ployees on Respondent's time and premises,68exerted pressure on employees to,sign an anti-union petition and/or withdrawals from the Union prepared by theRespondent, urged employees to vote against the Unionat anelection conceivedand supervised by the Respondent on its time and premises," and discontinueda proposed incentive plan to punish its employees for selecting the Union as theirbargaining representative."Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of ForrestAmes, George Camf, Stephen Chakas, Leo Dionne, Maurice Houle, Richard88 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean "former position whereverpossible,but if such position is no longer in existence,then to a substantially equivalentposition."SeeMatter of TheChaseNational Bank of the City of New Yoik, San Juan,Puerto Rico, Branch,65 N L R B. 82767SeeMatter of Crossett LumberCo., 8 N. L. R. B. 440, 497-8.68The Respondent abetted employees in soliciting opponents of the Union, but there isno evidence that the Respondent prepared a petition itselfThe participants in suchsolicitation are found to be non-supervisory.GBThe Board's case on preparation of withdrawal petitions and urging employees tovote against the Union at the Respondent-conducted election was based on the supposedsupervisory status of Russell RoyThe undersigned finds that he was not at that time asupervisor within the Board's definition70Failure to urge the Union to join it in requesting the W L. B's approval of the wageincentive plan after the Respondent had unsuccessfully sought such approval,is not, inthe absence of evidence of a union request for such a plan,regarded by the undersigned asestablishing that the Respondent was penalizing Its employees in view of the Respondent'sbelief that the Union was opposed to such plan. GRANITE STATE MACHINE COMPANY, INC.103'LaBelle,Laurier Marquis, Lindsay McKee, and Howard Payne, thereby dis--couraging membership in a labor organization,the Respondent has engaged in.and is engaging in unfair labor practices within the meaning of Section 8 (3) ofthe Act.3.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not interfered with, restrained, or coerced its employeesby allegedly penalizing employees for their attendance at union meetings bytaking away privileges previously enjoyed by them, or allegedly preparing ananti-union petition and/or withdrawals for the Union to be signed by employeeson Respondent's time and premises, or allegedly exerting pressure on employeesto sign a Respondent-prepared anti-union petition and/or withdrawals from theUnion, or allegedly urging employees to vote against the Union at an election-onceived and supervised by the Respondent on its time and premises, or allegedlythreatening to discontinue or discontinuing a proposed incentive plan to punishits employees for selecting the Union as their bargaining representatives.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, the undersigned recommends that the Re-spondent, Granite State Machine Company, Inc., of Manchester, New Hampshire,its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America (CIO), orany other labor organization of its employees, by laying off, discharging, orotherwise discriminating against any of its employees because of their unionmembership or activities;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organ-izations, to join or assist United Steelworkers of America (CIO), or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a) Offer reinstatement to each of said nine men in the manner outlined inthe section entitled "The remedy" above ;(b)Make each of said nine men whole by payment to each of a sum of moneycomputed in the manner described in the section entitled "The remedy" above ;(c)Post immediately at its plant in Manchester, New Hampshire, copies ofthe notice attached hereto and marked "Appendix A." Copies of said notice,to be furnished by the Regional Director of the First Region (Boston, Massa-chusetts), shall, after having been duly signed by the Respondent's representa-tive, be posted immediately upon receipt thereof and thereafter be maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily postedReasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material ; 104DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the First Region (Boston, Massachu-setts), in writing within ten (10) days from the date of the receipt of this Inter-mediate Report of what steps the Respondent leas taken to comply herewith.It is further recommended that, unless on or before ten (10) days fromthe date of this Intermediate Report, the Respondent notifies the said RegionalDirector in writing that it will comply with the said recommendations, the Na-tional Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.It is also recommended that the complaint be dismissed as to the mattersenumerated in paragraph 5 of the section entitled "Conclusions of Law" above.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may. within the same period, file an original andfour copies of a brief in support of the Intermediate Report.Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.JAMES R. HEMINGWAY,Trial Examiner.Dated August14, 1947.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED STEELWORKERS OF AMERICA (C. I. 0.),or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Forrest AmesLeo DionneLaurier MarquisGeorge CainfMaurice HouleLindsay McKeeStephen ChakasRichard LaBelleHoward Payne GRANITE STATE MACHINE COMPANY, INC.105All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.GRANITE STATE MACHINE COMPANY, INC.,Employer.By ---------------------------------------(Representative)(Title)Dated ------------------------NOTE: Any of the above-named employees presently serving in the Armed Forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, and must notnot be altered,defaced, or covered by any other material.